Final order dismissing certiorari order reversed upon the law, with costs, certiorari proceeding sustained and assessment canceled and annulled, with fifty dollars costs and disbursements. In our opinion, the statute in question is constitutional and valid and the assessors of the town of Wawayanda were without power to assess the lands annexed to the city of Middletown by that statute. † There is no provision in our Constitution requiring that lands annexed to a city shall be contiguous thereto. The title to the act is neither misleading nor deceptive and does not infringe the provisions of article 3, section 16, of our Constitution, providing that no local bill shall embrace more than one subject and that that shall be expressed in the title. (Economic P. & C. Co. v. City of Buffalo, 195 N. Y. 286; Gaynor v. Village of Port Chester, 231 id. 451; People ex rel. City of Rochester v. Briggs, 50 id. 553; Willis v. City of Rochester, 219 id. 427.) Assuming that the purpose of this statute was to prevent the assessment and taxation of these lands by the town, such a result from its enactment would be so obvious that no one could have been misled or deceived by the title. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.

 See Laws of 1931, chap. 574.— [Rep.